Citation Nr: 0311082	
Decision Date: 06/02/03    Archive Date: 06/10/03	

DOCKET NO.  03-04 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed to result from Agent Orange exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active service from November 1952 to October 
1954, and from October 1961 to March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issues 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which denied service 
connection for diabetes mellitus, claimed to result from 
Agent Orange exposure.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran's diabetes mellitus is shown to have first 
manifested many years after active military service, is not 
related to any incident, injury or disease of active service, 
and the veteran did not have service in the Republic of 
Vietnam from 1962 to 1975, nor service in Korea in 1968 or 
1969.  


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred or aggravated in 
line of duty in active military service nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims, and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  

A review of the claims folder reveals that the RO informed 
the veteran and representative of the evidence necessary to 
substantiate his pending claim in correspondence posted in 
November 2002, the rating decision on appeal in December 
2002, and in the statement of the case in January 2003.  The 
statement of the case specifically informed the veteran and 
representative of the duties to assist and notify contained 
in VCAA.  The veteran and representative have been provided 
the applicable laws and regulations which are relevant to the 
pending claim.  The veteran was specifically informed of the 
type of evidence necessary to support his pending claim and 
that VA would assist him in collecting any evidence which he 
might reasonably identify in correspondence posted to him in 
November 2002.  The veteran has been advised of the evidence 
he must submit and the evidence VA would collect on his 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The evidence on file does not indicate nor does the veteran 
or representative argue that there remains any relevant 
evidence which has not been collected for review in 
consideration of the veteran's pending claim.  The duties to 
assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  

The Board considered referring this case for a medical 
opinion in accordance with 38 U.S.C.A. § 5103A (d)(2).  
Although the veteran's current diagnosis of type II diabetes 
mellitus is well documented, there is an absence of any 
competent, credible evidence which "indicates that the 
disability or symptoms may be associated with the [veteran's] 
active military ... service."  Id. at 5103A (d)(2)(B).  As 
discussed in more detail below, diabetes mellitus is first 
demonstrated decades after the veteran was separated from 
service.  The complete absence of objective evidence of 
chronicity or continuity of any signs, symptoms or diagnosis 
of diabetes mellitus for many years after service and the 
fact that the veteran was not present in the Republic of 
Vietnam, or in Korea during periods when Agent Orange is 
documented as having been used, would result in a medical 
opinion which was largely speculative.  Accordingly, the 
Board did not refer this case for such an opinion.  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 1110, 1131.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
isolated findings.  Continuity of symptomatology is required 
where the condition noted during service is not shown to be 
chronic.  When chronicity in service is not supported, a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to Agent Orange during 
that service.  38 U.S.C.A. § 1116(f) (West 2002).  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, including type II diabetes 
mellitus, will be established even though there is no record 
of such disease during service.  Id.; 38 C.F.R. § 3.309(e).

An herbicide agent means a chemical or a herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam from January 1962 through May 
1975.  The diseases which are presumptively related to Agent 
Orange exposure must have become manifest to a degree of 
10 percent or more at any time after service, with several 
exceptions.  A veteran who has received a confirmed diagnosis 
of type II diabetes mellitus, and who had actual service in 
Vietnam from January 1962 through May 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to the contrary.  
A factual basis may be established by medical evidence, 
competent lay evidence or both.  38 C.F.R. § 3.307(a)(6).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b).  

Analysis:  The service medical records include multiple 
medical examinations for enlistment and separation and each 
examination notes no abnormality, finding or diagnosis of 
diabetes.  Each urinalysis on these examinations is negative 
for sugar.  There is no complaint, finding or diagnosis 
consistent with a finding of diabetes at any time during 
service.  The DD Form 214 for the veteran's initial 
enlistment from November 1952 to October 1954 notes the award 
of the Korean Service Medal and the United Nations Service 
Medal and indicates one year and 4 1/2 months foreign 
service.  The veteran's DD Form 214 for his second enlistment 
from October 1961 to March 1962 does not indicate any foreign 
service.  

The veteran's initial claim for service connection for 
diabetes mellitus was received in October 2002, approximately 
40 years after the veteran was finally separated from 
service.  In this claim, the veteran specifically attributed 
his diabetes "due to exposure to Agent Orange/dioxin in 
Korea along the DMZ."  He reported that he was present in 
that area in July and August 1953.  He also reported that all 
of his current medical treatment was provided at the Erie, 
Pennsylvania, VA Medical Center.  

All records of the veteran's VA treatment records identified 
by the veteran have been collected for review.  These records 
reveal treatment for a variety of medical problems including 
type II diabetes mellitus.  

The preponderance of the evidence on file is against the 
veteran's claim of service connection for type II diabetes 
mellitus.  The date the veteran first received a diagnosis of 
type II diabetes mellitus is unknown but the medical records 
on file reflect treatment decades after the veteran was 
separated from service.  No medical evidence on file shows or 
even suggests that the veteran's type II diabetes mellitus 
had its onset during service or is otherwise attributable to 
any incident, injury or disease of active service.  The 
service medical records are silent for any sign, symptom, or 
diagnosis of diabetes.  

The laws and regulations creating presumptive entitlement to 
service connection for type II diabetes mellitus attributable 
to Agent Orange exposure are specific and require a veteran 
to have been exposed to Agent Orange during physical service 
in the Republic of Vietnam from January 1962 through May 
1975.  The evidence does not show and the veteran does not 
contend that he physically served in the Republic of Vietnam 
during the specified time period.  

The veteran's actual foreign service in the Republic of Korea 
is documented to have been one year and 4 months during his 
first enlistment which ended in October 1954.  Although the 
regulations governing presumptive service connection for 
diabetes based upon herbicide exposure do not include 
presumptive exposure in the Republic of Korea, the RO 
reported in its December 2002 rating decision and January 
2003 statement of the case, and the Board has confirmed 
through independent research, that some quantity of Agent 
Orange was used in the Republic of Korea for a period of 
months in 1968, and a period of months in 1969.  The veteran, 
however, is not shown to have been physically present in the 
Republic of Korea at that time.  

A veteran with the required physical presence during military 
service in the Republic of Vietnam from 1962 through 1975, 
and who later receives a confirmed diagnosis of type II 
diabetes mellitus at any time, will be presumed to have 
incurred that disease as a result of exposure to Agent 
Orange.  The veteran did not have service in the Republic of 
Vietnam at any time and his foreign military service in the 
Republic of Korea in the early 1950's is not a substitute for 
the requisite service in the Republic of Vietnam under the 
governing law and regulation.  An award of service connection 
for type II diabetes mellitus is not warranted on a 
presumptive basis and, in the absence of any evidence which 
shows that such disease was attributable to any incident, 
injury or disease of active service, an award of service 
connection on a direct basis is also not warranted.  


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.


                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

